Fowler, J.
I dissent from the decision in this case. We have here a plaintiff who is approaching on a by-road a county trunk highway paved with concrete. By his own testimony, which states the case most favorably to him, he was driving twenty miles an hour and when seventy or eighty feet away from the intersection he saw a car coming from his right to which he had to yield the right of way if the cars continuing to travel at their respective speeds would collide. He estimated that when he saw the other car it was traveling about twice as fast as he was. He says he judged that it was 350 or 400 feet from the intersection, but according to his estimate of the respective speeds it was manifestly about twice as far from the intersection that he *438was, for the cars collided. His judgment of the distance, if it can be called a judgment, was manifestly based on a careless lookout and one upon which he had no right to rely. In this situation he drove blithely along on his careless way, paying no attention to the car at his right, and did not see it again until the front of his own car reached the concrete, when being unable to stop before reaching the lane of the other car’s travel he increased- his speed to twenty-five miles an hour in effort to clear its path. The cars collided just as the rear of his car reached the far edge of the concrete. He says the other car was 100 to 150 feet away when he saw it the second time, but this is absurd as the car, which he says had then increased its speed to forty or forty-five miles an hour, could not possibly travel that distance while he was traveling only the length of his car and the width of the concrete, thirty feet at most. It is manifest that the other car was close to the intersection when the plaintiff reached it. When he was ten feet away the other car was about twenty feet away. Had the plaintiff looked to his right again shortly before entering the intersection he would have seen it and been able to stop in time to avoid a collision with it. One knowing traffic is approaching from his right must look out for it before entering an intersection, and must look out for it when at such distance away as to enable him to stop to avoid a collision with it if in fact collision is likely to occur if the cars continue at their respective speeds. A rule that does not require this legalizes the needless maiming and killing of human beings. Every driver of an automobile knows that, in absence of mechanical defects in cars or dangerous road conditions or causes operating independently of the actions of the two drivers, no collision will occur at an intersection if either driver, knowing of approaching traffic on the other road, uses due care as to lookout and control *439of his car, unless the other driver handles his car in a manner outside the realm of reasonable anticipation.
The opinion of the court goes largely on the assumption that the case is ruled by Hein v. Wendlandt, 207 Wis. 139, 240 N. W. 815, which is less far from the facts of this case than any other cited. To me the facts of that case seem so widely different from those here involved as to render it inapplicable. There, assuming that the two cars would reach the intersection at the same time traveling at their respective rates of speed, the plaintiff had the right of way; here the defendant had it. There the plaintiff was driving thirty miles an hour; here he was driving twenty and could not cross the intersection as quickly as could the other plaintiff. There the plaintiff made a first observation when he was fifty feet from the intersection; here he made it when he was seventy or eighty feet away. There the plaintiff made a second observation when he was ten feet from the intersection and then judged he had time to cross ahead of the defendant; here no second observation was made before entering the intersection, and the need therefor was greater than was the need of the plaintiff in the other case. There the plaintiff on the basis of his second observation had reason to believe that the defendant would yield him the right of way, as there was ample opportunity for him to do so; here the plaintiff had no such basis and no such reason. There the plaintiff, after seeing the defendant’s car, kept watch of it; here the plaintiff, after seeing the defendant’s car, apparently forgot all about it. That case, to my way of thinking, went the limit in upholding a finding by the jury acquitting a plaintiff of contributory negligence; to uphold the jury in doing so in this case would permit them to transcend all reason. It is true that a distance of twenty to thirty feet — the difference between the distances at which the plaintiffs in the two *440cases first saw the defendant’s car — is not far. Neither is an inch ordinarily, but on the end of Cyrano de Bergerac’s nose it cut a considerable figure. The twenty or thirty feet under the circumstances here involved also looms large. It is also true that one in an automobile cannot be held to any exact estimate in fixing in feet the distance away of a car approaching on a cross-road, but any reasonably careful observation will enable him to see that it is not five times as far from the intersection as he is when it is only twice as far. Such an estimate disregards the physical situation; it disregards the duty of due care; it is not a judgment. Under the decision in this case, if it is to stand as a precedent, all a plaintiff involved in an automobile collision at an intersection need say to avoid a finding of contributory negligence is that he judged he had time to get across without being hit. This court recently decided in the case of Hensel v. Hensel Yellow Cab Co. Inc. 209 Wis. 489, 245 N. W. 159, that acting upon judgment does not constitute a defense in a negligence case unless the judgment be based upon an observation made with ordinary care. We have recently stated and reiterated that “constant vigilance at street intersections is essential to safety.” Thieme v. Weyker, 205 Wis. 578, 238 N. W. 389; Rock v. Sarazen, 209 Wis. 126, 244 N. W. 577, 578. It seems to me that these rules which are absolutely essential to the protection of the public are ignored in the decision in this case. In my opinion the judgment of the circuit court should be reversed.
I am authorized to state that Mr. Justice Fairchild and Mr. Justice Nelson concur in this opinion.
A motion for a rehearing was denied, with $25 costs, on February 7, 1933.